Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


RPI Denton Center, Ltd., Appellant                    Appeal from the 367th District Court of
                                                      Denton County, Texas (Tr. Ct. No. 2012-
No. 06-13-00035-CV         v.                         50206-367). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
Troy Brown and Albert Smith, Appellees                Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, RPI Denton Center, Ltd., pay all costs of this appeal.

                                                       RENDERED OCTOBER 1, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk